20-1848
    Houmita v. Garland
                                                                                  BIA
                                                                         Baumgarten, IJ
                                                                          A079 719 324


                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall
    United States Courthouse, 40 Foley Square, in the City of
    New York, on the 11th day of August, two thousand twenty-
    one.

    PRESENT:
             ROSEMARY S. POOLER,
             BARRINGTON D. PARKER,
             JOSEPH F. BIANCO,
                  Circuit Judges.
    _____________________________________

    ABDELHAKIM HOUMITA,
             Petitioner,

                     v.                                          20-1848
                                                                 NAC
    MERRICK B. GARLAND, UNITED
    STATES ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                   Vilia B. Hayes; Dustin P. Smith;
                                      Amina Hassan; Hughes Hubbard &
                                      Reed LLP, New York, NY.

    FOR RESPONDENT:                   Brian Boynton, Acting Assistant
                                      Attorney General, John S. Hogan,
                                      Assistant Director, Robbin K.
                                      Blaya, Trial Attorney, Office of
                             Immigration Litigation, United
                             States Department of Justice,
                             Washington, DC.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Abdelhakim Houmita, a native and citizen of

Algeria, seeks review of a May 14, 2020 decision of the BIA

affirming a November 19, 2019 decision of an Immigration Judge

(“IJ”), which denied asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”).        In re

Abdelhakim Houmita, No. A 079 719 324 (B.I.A. May 14, 2020),

aff’g No. A079 719 324 (Immigr. Ct. Batavia Nov. 19, 2019).

We assume the parties’ familiarity with the underlying facts

and procedural history.

    We have reviewed both the IJ’s and the BIA’s decisions

“for the     sake of   completeness.”     Wangchuck v.   Dep’t   of

Homeland Sec., 448 F.3d 524, 528 (2d Cir. 2006).         We review

the agency’s factual findings for substantial evidence and

its legal conclusions de novo.       See 8 U.S.C. § 1252(b)(4)(B);

Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).
                                 2
“[T]he administrative findings of fact are conclusive unless

any reasonable adjudicator would be compelled to conclude to

the contrary.”         8 U.S.C. § 1252(b)(4)(B).

       The agency reasonably concluded that the Department of

Homeland       Security        (“DHS”)      met     its    burden     to   rebut      the

presumption of future persecution by showing a fundamental

change in conditions in Algeria.                        See Lecaj v. Holder, 616

F.3d     111,    115,      119    (2d       Cir.    2010)        (reviewing       country

conditions      determination              for    substantial        evidence).          An

asylum    applicant        who       has    shown       past     persecution       has    a

rebuttable      presumption          of     future      persecution.          8   C.F.R.

§ 1208.13(b)(1).               DHS      can       rebut    that      presumption         by

establishing       by      a     preponderance            of   the    evidence       that

circumstances         in   the       country       of     past    persecution       have

fundamentally         changed.            Id.     § 1208.13(b)(1)(i)(A).              The

changed circumstances must “obviate the risk to life or

freedom related to the original claim.”                          Kone v. Holder, 596

F.3d    141,    149     (2d      Cir.      2010)    (internal        quotation     marks

omitted).

       Substantial evidence supports the agency’s conclusion

that there was a fundamental change in conditions in Algeria.
                                              3
The    record   reflects   that   an   extremist   group,   Islamic

Salvation Front (“FIS”), persecuted Houmita in 1996 because

he had been a member of the military engaged in fighting the

FIS.    Algeria outlawed the FIS in 1992, granted it amnesty

in 1999, and eradicated it by 2002.        The evidence does not

reflect a present threat to Houmita or support his contention

that the FIS was absorbed into currently active terrorist

groups to such a degree as to constitute a continuing threat.

To the extent Houmita argues that the agency overlooked

evidence of an article regarding the FIS’s presence in current

groups, “we presume that an IJ has taken into account all of

the evidence . . . , unless the record compellingly suggests

otherwise.”     Xiao Ji Chen v. U.S. Dep’t of Just., 471 F.3d

315, 336 n.17 (2d Cir. 2006).          In any event, there is an

absence of evidence in the article that the FIS, through these

current groups, would seek out an individual, like Houmita,

who fought against the FIS.

       Substantial evidence also supports the agency’s finding

that Houmita failed to establish a well-founded fear of

persecution on any ground independent of his past harm.         He

did not show that former military members or individuals with
                                  4
Western interests face systemic and pervasive persecution.

See Santoso v. Holder, 580 F.3d 110, 112 & n.1 (2d Cir. 2009)

(concluding there was no error in agency’s pattern or practice

finding    where    the     agency      considered         country-conditions

evidence and that evidence did not show systemic and pervasive

persecution); see also 8 C.F.R. § 1208.13(b)(2)(iii); Matter

of A-M-, 23 I. & N. Dec. 737, 741 (B.I.A. 2005) (defining

pattern    or     practice      of   persecution           as   “systemic     or

pervasive”).

      We   also    find   no    error       in    the    agency’s    denial   of

humanitarian asylum.           The agency has discretion to grant

humanitarian asylum to an applicant who no longer has a fear

of future persecution if “(A) The applicant has demonstrated

compelling reasons for being unwilling or unable to return to

the   country     arising      out   of     the     severity    of   the    past

persecution; or (B) The applicant has established that there

is a reasonable possibility that he or she may suffer other

serious    harm    upon   removal     to     that       country.”     8   C.F.R.

§ 1208.13(b)(1)(iii).          Houmita did not assert “other serious

harm” before the agency, so the issue here is whether he

suffered “severe harm [from his past persecution] and the
                                        5
long-lasting effects of that harm.”                Jalloh v. Gonzales, 498

F.3d    148,   151    (2d    Cir.    2007)      (internal   quotation   marks

omitted); see also Lin Zhong v. U.S. Dep’t of Just., 480 F.3d

104, 107 n.1, 119–120 (2d Cir. 2007) (requiring exhaustion of

issues before BIA).

       Although Houmita suffered significant past harm as a

result of attacks in 1996 by armed militiamen who Houmita

believed were members of the FIS, the agency did not err in

finding    that      his    harm    was   not    sufficiently     severe   for

humanitarian asylum.          In reaching this conclusion, the agency

properly considered the “degree of harm suffered by the

applicant” and “the length of time over which the harm was

inflicted.”       In re N-M-A-, 22 I. & N. Dec. 312, 326 (B.I.A.

1998); see also Hoxhallari v. Gonzales, 468 F.3d 179, 184 (2d

Cir. 2006) (finding harm not sufficiently “atrocious” where

applicant      was    beaten       and    harassed    on    six   occasions).

Moreover, an applicant must also demonstrate lasting physical

or mental effects of the persecution, see Jalloh, 498 F.3d at

152, and Houmita had no evidence of lasting physical effects

and no evidence of mental effects or treatment prior to his

immigration detention in 2019.                On this record, the agency
                                          6
did not err in finding a lack of evidence of effects stemming

from the past harm.        See id.

       Finally,      substantial     evidence   supports    the   agency’s

denial of CAT protection.            See Nasrallah v. Barr, 140 S. Ct.

1683, 1692 (2020)(reviewing CAT determination for substantial

evidence); Hui Lin Huang v. Holder, 677 F.3d 130, 134 (2d

Cir. 2012) (likelihood of harm is factual determination).

Houmita did not show ongoing torture of former military

personnel by the FIS, and he did not allege that anyone had

inquired about him since 2007.             See Jian Hui Shao v. Mukasey,

546 F.3d 138, 157–58 (2d Cir. 2008) (“[W]hen a petitioner

bears the burden of proof, his failure to adduce evidence can

itself constitute the ‘substantial evidence’ necessary to

support the agency’s challenged decision.”); Mu Xiang Lin v.

U.S.    Dep’t   of    Just.,   432    F.3d   156,   160   (2d   Cir.   2005)

(requiring “particularized evidence” that applicant would be

subject to torture); Jian Xing Huang v. INS, 421 F.3d 125,

129 (2d Cir. 2005)(“In the absence of solid support in the

record . . . , [applicant’s] fear is speculative at best.”).




                                       7
    For the foregoing reasons, the petition for review is

DENIED.   All pending motions and applications are DENIED and

stays VACATED.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe,
                            Clerk of Court




                              8